t c memo united_states tax_court norwest corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date mark alan hager robert james jones thomas richard dwyer and susan k matlow for petitioner robert m ratchford and dana e hundrieser for respondent memorandum opinion jacobs judge this matter is before the court on respondent's motion and petitioner's cross-motion for partial summary_judgment pursuant to rule both parties submitted memoranda in support of their positions our task in connection with these motions is to determine the proper methodology to be used in calculating the amount of petitioner's regular_tax_deduction for purposes of computing its minimum_tax liability under sec_56 for the years at issue all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years at issue background petitioner is a group of affiliated corporations the common parent of which is norwest corporation at the time the petition was filed petitioner’s principal_place_of_business was minneapolis minnesota during each of the years at issue herein and the affiliated_group filed consolidated federal_income_tax returns on these consolidated_returns petitioner reported the amount of its minimum_tax under sec_56 by computing what each member's minimum_tax liability would have been had it filed a separate_return and then aggregated these amounts in computing each member's minimum_tax liability petitioner calculated each member's tax preference items as well as each member's regular_tax_deduction on a separate_return basis respondent determined that petitioner improperly calculated its regular_tax_deduction which according to respondent resulted in petitioner’s overstating its regular_tax_deduction and understating its consolidated minimum_tax liability consequently respondent recomputed petitioner's regular_tax_deduction and minimum_tax these recomputations resulted in deficiencies in petitioner's income taxes for and statutory minimum_tax provisions sec_56 imposes a corporate_minimum_tax of percent on items of tax preference to the extent the sum of such items exceeds the greater of dollar_figure or the regular_tax_deduction defined by sec_56 sec_56 provides in pertinent part a general_rule --in addition to the other taxes imposed by this chapter there is hereby imposed for each taxable_year with respect to the income of every corporation a tax equal to percent of the amount by which the sum of the items of tax preference exceeds the greater of-- dollar_figure or the regular_tax_deduction for the taxable_year as determined under subsection c c regular_tax_deduction defined --for purposes of this section the term regular_tax_deduction means an amount equal to the taxes imposed by this chapter for the taxable_year computed without regard to this part petitioner contends that its minimum_tax computation including the calculation of its regular_tax_deduction should be done on a separate_return basis to support this position petitioner relies on that portion of sec_56 that imposes a minimum_tax with respect to the income of every corporation on items of tax preference are set forth in sec_57 and include benefits such as accelerated_depreciation and the tax reduction for capital_gains the other hand respondent contends that where the taxpayer is an affiliated_group_of_corporations that files a consolidated_income_tax_return such as petitioner in this case the total regular_tax_deduction allowed the group must equal the taxes imposed by chapter of the code and in this regard the tax imposed on the affiliated_group is the tax assessed against its consolidated income we agree with respondent's position petitioner's method of allocation for each of the years at issue petitioner calculated the minimum_tax liability for each member of the group on a separate_entity basis each member's separate preference items were calculated pursuant to sec_57 and then the 15-percent minimum_tax rate was applied to the excess of each member's separate preference items over the member’s regular_tax_deduction the regular_tax_deduction for each member was the amount of regular_tax_liability allocated to that member pursuant to the method set forth in sec_1552 and sec_1_1502-33 income_tax regs the consolidated tax of the group was allocated sec_1552 requires that in determining a member’s earnings_and_profits for a particular year the tax_liability of the group for such year must be allocated among the members pursuant to one of several methods set forth in sec_1552 - that is elected pursuant to regulations prescribed by the secretary in the first consolidated_return filed by the group on its first consolidated_return which was filed for the tax_year petitioner elected to allocate the tax_liability of the group among its members in accordance with sec_1552 and sec_1_1502-33 income_tax regs continued among those members that had taxable_income for the year this allocation was based on the ratio that each member's regular_tax continued sec_1552 provides the tax_liability of the group shall be allocated to the several members of the group on the basis of the percentage of the total_tax which the tax of such member if computed on a separate_return would bear to the total amount of the taxes for all members of the group so computed sec_1_1502-33 income_tax regs provides ii a the tax_liability of the group as determined under paragraph b of sec_1_1552-1 shall be allocated to the members in accordance with paragraph a or of sec_1_1552-1 whichever is applicable b an additional_amount shall be allocated to each member equal to a fixed percentage which does not exceed percent of the excess if any of the separate_return_tax_liability of such member for the taxable_year computed as provided in paragraph a ii of sec_1_1552-1 over the tax_liability allocated to such member in accordance with a of this subdivision ii and c the total of any additional_amounts allocated pursuant to b of this subdivision ii including amounts allocated as a result of a carryback shall be credited to the earnings_and_profits of those members which had items of income deductions or credits to which such total is attributable pursuant to a consistent method which fairly reflects such items of income deductions or credits and which is substantiated by specific records maintained by the group for such purpose computed on a separate_return basis bore to the sum of the separate_return regular taxes of all the members an additional_amount of tax was then allocated to each member that had positive taxable_income the additional_amount allocated was the excess of the member's separate_return tax over the tax already allocated to the member as support for its computation of its corporate_minimum_tax petitioner posits that in the absence of specific statutory or regulatory guidance it was reasonable for petitioner to calculate the sec_56 deduction for taxes imposed by using the methodology set forth in the consolidated_return_regulations petitioner contends that its calulation of the sec_56 regular_tax_deduction simply followed the dictates of that part of sec_1_1552-1 income_tax regs which provides the amount of tax_liability allocated to a corporation as its share of the tax_liability of the group under the d method shall i result in a decrease in the earnings_and_profits of such corporation in such amount and ii be treated as a liability of such corporation for such amount emphasis added as previously noted sec_1_1502-33 income_tax regs relates to the allocation of the group’s tax in determining a member’s earnings_and_profits we fail to see any meaningful relationship between the allocation required in sec_1552 and the determination of the regular_tax_deduction for purposes of sec_56 further petitioner quotes only a portion of sec_1 b income_tax regs in addition to the portion cited by petitioner sec_1_1552-1 income_tax regs provides if the full amount of such liability is not paid_by such corporation pursuant to an agreement among the members of the group or otherwise the amount which is not paid will generally be treated as a distribution with respect to stock a contribution_to_capital or a combination thereof as the case may be respondent argues and we agree that sec_1_1552-1 income_tax regs involves the allocation of an intercompany liability that is not the kind of tax_liability contemplated by sec_56 respondent also notes and we also agree that under petitioner's methodology the sec_56 regular_tax_deduction generally will exceed the amount of tax paid on the consolidated_taxable_income of the affiliated_group deduction for taxes imposed the regular_tax_deduction is defined in sec_56 as an amount equal to the taxes imposed by chapter of the code the phrase taxes imposed in the context of the alternative_minimum_tax for noncorporate taxpayers was construed by this court in 86_tc_929 sparrow involved a determination of the amount of regular_tax to be used by individual taxpayers in computing liability for the alternative_minimum_tax under sec_55 like sec_56 sec_55 defined the regular_tax as the amount equal to the taxes imposed the taxpayers in sparrow used income_averaging to determine the tax reported on their return but did not do so in calculating the amount of their regular_tax for alternative_minimum_tax purposes we stated petitioners would have us read the statute as defining regular_tax as the tax computed under sec_1 regardless of the tax actually imposed thereunder this we cannot do the statutory language is taxes imposed id pincite petitioner distinguishes its situation from that involved in sparrow by claiming in sparrow two different rate schedules were involved whereas in this case there is only one and sparrow did not involve a consolidated_group of corporate taxpayers we believe these differences are of no consequence the legislative_history of the minimum_tax also indicates that the regular_tax refers to the income_tax actually imposed and paid during the last few days i have heard many conversations about what is regarded as inequity contained in the minimum_tax provisions of the bill for one thing it is said that in the case of a taxpayer not paying any_tax under present law to put a tax of only percent on the amount of his tax preference is terribly low for another thing it is said that there are many taxpayers who are paying a substantial amount of tax but under the bill they would have percent of their tax_preferences added on top of their substantial tax bill my amendment seeks to get at these two inequities in this way first it provides that those people who are paying taxes can subtract from their tax_preferences the amount of their tax that gives those who are paying some tax a break it gives those who are paying little or no tax very little break or none at all my amendment does equity it makes sure that those who are not paying any taxes at all will have to pay at least percent of their tax_preferences cong rec big_number big_number statement of sen miller we have considered all of petitioner's other arguments and find none persuasive in conclusion we hold that the amount of the sec_56 deduction is limited to the amount of regular_tax imposed on the consolidated_taxable_income of the affiliated_group an order granting respondent's motion for partial summary_judgment and denying petitioner's cross-motion will be issued
